DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 12-20 are objected to because of the following informalities:  
Claims 12-20 should read “The system of claim …” rather than ‘the method’.  There is no method established in claim 11, which is instead a ‘system’ claim.  
Claim 4 should depend of claim 3 based on antecedent language in the claims.  (should this not be changed please correct the use of ‘the’ creating the antecedent precedent)
Claim 14 should depend on claim 13 based on antecedent language in the claims.  (should this not be changed please correct the use of ‘the’ creating the antecedent precedent)
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rees (US Pub 20170071188, see IDS) in view of Calleija (US Pub 20170359943, see IDS).
Re claim 1, Rees discloses a method performed by an agricultural treatment system comprising one or more processors comprising hardware (Figure 1; Par 7-8, 35, 71-72), one or more image sensors (Figure 1; Par 7-8, 35, 71-72), and a treatment unit (Figure 1; Par 7-8, 35, 71-72), the one or more processors (Figure 1; Par 7-8, 35, 71-72) configured to perform operations comprising: 
receiving image data (Figure 1 element 1, Par 35, 57-59, 69-73, 75-76) in a real-world agricultural scene (Figure 1 element 1, Par 35, 57-61, 69-73, 75-76) from one or more image capture devices (Figure 1 element 1, Par 35, 57-59, 69-73, 75-76); 
detecting (Figure 1 element 2/3, Par 35, 57-63, 75-76, 79-82, 85-86, 90) one or more agricultural objects (Figure 1 element 2/3, Par 35, 57-63, 75-76, 79-82, 85-86, 90) in a first image of the image data (Figure 1 element 2/3, Par 35, 57-63, 75-76, 79-82, 85-86, 90); 
identifying a stage of growth (Figure 1 element 4, Par 35, 57-59, 82, 84-85) associated with a first agricultural object (Figure 1 element 4, Par 35, 57-59, 82, 84-85); 
assigning a label (Figure 1 element 4, Par 35-36, 57-59, 61-62, 78-82, 90-93) of the stage of growth (Figure 1 element 4, Par 35-36, 57-59, 61-62, 78-82, 90-93) of the first agricultural object (Figure 1 element 4, Par 35-36, 57-59, 61-62, 78-82, 90-93); 
determining one or more treatment parameters (Figure 1 element 5, Par 35-36, 57-59, 61-62, 65-67, 72, 78-82, 90-93, 132-134) based on the assigned label of the stage of growth (Figure 1 element 5, Par 35-36, 57-59, 61-62, 65-67, 72, 78-82, 90-93, 132-134) of the first agricultural object (Figure 1 element 5, Par 35-36, 57-59, 61-62, 65-67, 72, 78-82, 90-93, 132-134); 
receiving instructions for a treatment unit (Figure 1 element 5; Paragraphs 11, 24-26, 35-36, 57-59, 61-62, 65-67, 72), of the agricultural treatment system (Figure 1 element 5; Paragraphs 11, 24-26, 35-36, 57-59, 61-62, 65-67, 72), to receive a fluid mixture (Figure 1 element 5; Paragraphs 11, 24-26, 35-36, 57-59, 61-62, 65-67, 72) from a chemical selector to prepare a treatment (Figure 1 element 5; Paragraphs 11, 24-26, 35-36, 57-59, 61-62, 65-67, 72); 
activating the treatment unit (Figure 1 element 5, Par 35-36, 57-59, 61-62, 65-67, 79, 83, 132-134) to emit a fluid projectile (Figure 1 element 5, Par 35-36, 57-59, 61-62, 65-67, 79, 83, 132-134) at a surface of the first agricultural object (Figure 1 element 5, Par 35-36, 57-59, 61-62, 65-67, 79, 83, 132-134); however Rees fails to explicitly disclose the design of orienting the treatment unit to target the first agricultural object in the real-world agricultural scene.
This design is however disclosed by Calleija.  Calleija discloses orienting the treatment unit (Paragraphs 36, 42, 59-60, 114, 116-117, 128, 173-179) to target the first agricultural object in the real-world agricultural scene (Paragraphs 36, 42, 59-60, 114, 116-117, 128, 173-179).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Rees in order to include the targeting design as shown in Calleija in order to improve the effectiveness of the applied treatment and further reduce costs by both reducing wasted treatment fluid while working towards improved yields with more specific and precise targeting of treatments for the given environment.

Re claim 11, Rees discloses an agricultural treatment system, the system comprising: 
one or more image sensors (Figure 1 element 1; Paragraphs 35-36, 67, 70, 72) for obtaining imagery (Figure 1 element 1; Paragraphs 35-36, 67, 70, 72); 
a treatment unit (Paragraphs 35-36, 57-59, 64-67, 3-4, 99, 132-134) configured to receive instructions to select a treatment parameter (Paragraphs 35-36, 57-59, 64-67, 3-4, 99, 132-134) and apply one or more treatments to real-world objects (Paragraphs 35-36, 57-59, 64-67, 3-4, 99, 132-134) in a geographic boundary (Paragraphs 35-36, 57-59, 64-67, 3-4, 85, 99, 132-134); and 
one or more processors (Figure 1; Par 7-8, 35, 70-72, 88, 141), memory (Figure 1; Par 7-8, 35, 70-72, 88, 141) and a non-transitory computer readable storage medium comprising hardware (Figure 1; Par 7-8, 35, 70-72, 88, 141), the one or more processors configured to control operation of the agricultural treatment system (Figure 1; Par 7-8, 35, 70-72, 88, 141), wherein the one or more processors is configured to perform operations (Figure 1; Par 7-8, 35, 70-72, 88, 141) comprising: 
receive image data (Figure 1 element 1, Par 35, 57-61, 69-73, 75-76) in a real-world agricultural scene (Figure 1 element 1, Par 35, 57-61, 69-73, 75-76) from one or more image capture devices (Figure 1 element 1, Par 35, 57-61, 69-73, 75-76); 
detect (Figure 1 element 2/3, Par 35, 57-63, 75-76, 79-82, 85-86, 90) one or more agricultural objects (Figure 1 element 2/3, Par 35, 57-63, 75-76, 79-82, 85-86, 90) in a first image of the image data (Figure 1 element 2/3, Par 35, 57-63, 75-76, 79-82, 85-86, 90);
 identify a stage of growth (Figure 1 element 4, Par 35, 57-59, 82, 84-85) associated with a first agricultural object (Figure 1 element 4, Par 35, 57-59, 82, 84-85); 
assign a label (Figure 1 element 4, Par 35-36, 57-59, 61-62, 78-82, 90-93) of the stage of growth (Figure 1 element 4, Par 35-36, 57-59, 61-62, 78-82, 90-93) of the first agricultural object (Figure 1 element 4, Par 35-36, 57-59, 61-62, 78-82, 90-93);  Page 66 of 69073684-OUS001
determine one or more treatment parameters (Figure 1 element 5, Par 35-36, 57-59, 61-62, 65-67, 72, 78-82, 90-93, 132-134) based on the assigned label of the stage of growth (Figure 1 element 5, Par 35-36, 57-59, 61-62, 65-67, 72, 78-82, 90-93, 132-134) of the first agricultural object (Figure 1 element 5, Par 35-36, 57-59, 61-62, 65-67, 72, 78-82, 90-93, 132-134); 
receive instructions for a treatment unit (Figure 1 element 5; Paragraphs 11, 24-26, 35-36, 57-59, 61-62, 65-67, 72), of the agricultural treatment system (Figure 1 element 5; Paragraphs 11, 24-26, 35-36, 57-59, 61-62, 65-67, 72), to receive a fluid mixture from a chemical selector to prepare a treatment (Figure 1 element 5; Paragraphs 11, 24-26, 35-36, 57-59, 61-62, 65-67, 72); and 
activate the treatment unit (Figure 1 element 5, Par 35-36, 57-59, 61-62, 65-67, 79, 83, 132-134) to emit a fluid projectile (Figure 1 element 5, Par 35-36, 57-59, 61-62, 65-67, 79, 83, 132-134) at a surface of the first agricultural object (Figure 1 element 5, Par 35-36, 57-59, 61-62, 65-67, 79, 83, 132-134); however Rees fails to explicitly disclose the design of orienting the treatment unit to target the first agricultural object in the real-world agricultural scene.
This design is however disclosed by Calleija.  Calleija discloses orienting the treatment unit (Paragraphs 36, 42, 59-60, 114, 116-117, 128, 173-179) to target the first agricultural object in the real-world agricultural scene (Paragraphs 36, 42, 59-60, 114, 116-117, 128, 173-179).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Rees in order to include the targeting design as shown in Calleija in order to improve the effectiveness of the applied treatment and further reduce costs by both reducing wasted treatment fluid while working towards improved yields with more specific and precise targeting of treatments for the given environment.

Re claim 10, the combined disclosure of Rees and Calleija as a whole disclose the method of claim 1, Rees further discloses wherein the first agricultural object detected in the agricultural scene is a specialty crop (Paragraphs 57-59, 81, 85, 155-156) and the agricultural scene can be part of a farm (Paragraphs 3-4, 57-59, 64, 81, 85), orchard, greenhouse, nursery or other geographic boundary utilized for cultivating land and harvesting crops (Paragraphs 3-4, 57-59, 64, 81, 85).

Re claim 20, the combined disclosure of Rees and Calleija as a whole disclose the method of claim 11, Rees further discloses wherein the first agricultural object detected in the agricultural scene is a specialty crop (Paragraphs 57-59, 81, 85, 155-156) and the agricultural scene can be part of a farm (Paragraphs 3-4, 57-59, 64, 81, 85), orchard, greenhouse, nursery or other geographic boundary utilized for cultivating land and harvesting crops (Paragraphs 3-4, 57-59, 64, 81, 85).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rees and Calleija as applied to claims 1 and 11 above, and further in view of Klemm (US Pub 20210345567).
Re claim 2, the combined disclosure of Rees and Calleija as a whole disclose the method of claim 1, but fail however to explicitly disclose further comprising assigning a time stamp to each image captured of the image data including a timestamp associated with the first image.
This design is however disclosed by Klemm.  Klemm discloses assigning a time stamp (Paragraphs 20, 34, 51) to each image captured (Paragraphs 20, 34, 51) of the image data including a timestamp (Paragraphs 20, 34, 51) associated with the first image (Paragraphs 20, 34, 51).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Rees in order to incorporate the time stamping as shown in Klemm to allow for statistical and efficiency analysis to be performed on the collected data and the timing would allow for consideration of elements from the effects of sunlight and shadow on the image analysis to evaporation and growth considerations, thereby allowing for a more complete and data driven determination and adaptation of the process to improve and maintain efficiency and effectiveness in the crop evaluation and treatment.

Re claim 12, the combined disclosure of Rees and Calleija as a whole disclose the method of claim 11, but fail however to explicitly disclose further comprising assigning a time stamp to each image captured of the image data including a timestamp associated with the first image.
This design is however disclosed by Klemm.  Klemm discloses assigning a time stamp (Paragraphs 20, 34, 51) to each image captured (Paragraphs 20, 34, 51) of the image data including a timestamp (Paragraphs 20, 34, 51) associated with the first image (Paragraphs 20, 34, 51).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Rees in order to incorporate the time stamping as shown in Klemm to allow for statistical and efficiency analysis to be performed on the collected data and the timing would allow for consideration of elements from the effects of sunlight and shadow on the image analysis to evaporation and growth considerations, thereby allowing for a more complete and data driven determination and adaptation of the process to improve and maintain efficiency and effectiveness in the crop evaluation and treatment.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rees and Calleija as applied to claims 1 and 11 above, and further in view of Bertucci (US Pub 20200029490).
Re claim 3, the combined disclosure of Rees and Calleija as a whole disclose the method of claim 1, but fail however to explicitly disclose further comprising receiving localization and position data of a vehicle supporting the agricultural treatment system.
This design is however disclosed by Bertucci.  Bertucci discloses receiving localization (Paragraphs 12, 45-47, 53-55, 76-77, 94-96, 110-112) and position data of a vehicle (Paragraphs 12, 45-47, 53-55, 76-77, 94-96, 110-112) supporting the agricultural treatment system (Paragraphs 12, 45-47, 53-55, 76-77, 94-96, 110-112).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Rees in order to incorporate the positional data as disclosed in Bertucci in order to more efficiently manage the space and environment by being able to discern the location of specific crops or troublesome growing areas as well as the progress of the treatment device and the capacity of the design to meet the physical demands of the environment and are spacing.

Re claim 13, the combined disclosure of Rees and Calleija as a whole disclose the method of claim 11, but fail however to explicitly disclose further comprising receiving localization and position data of a vehicle supporting the agricultural treatment system.
This design is however disclosed by Bertucci.  Bertucci discloses receiving localization (Paragraphs 12, 45-47, 53-55, 76-77, 94-96, 110-112) and position data of a vehicle (Paragraphs 12, 45-47, 53-55, 76-77, 94-96, 110-112) supporting the agricultural treatment system (Paragraphs 12, 45-47, 53-55, 76-77, 94-96, 110-112).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Rees in order to incorporate the positional data as disclosed in Bertucci in order to more efficiently manage the space and environment by being able to discern the location of specific crops or troublesome growing areas as well as the progress of the treatment device and the capacity of the design to meet the physical demands of the environment and are spacing.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rees and Calleija as applied to claims 2 and 12 above, and further in view of Bertucci (US Pub 20200029490).
Re claim 4 the combined disclosure of Rees and Calleija as a whole disclose the method of claim 2, but fail however to explicitly disclose further comprising generating localization and position data of the first agricultural object based on the localization and position data of the vehicle.
This design is however disclosed by Bertucci.  Bertucci discloses generating localization (Paragraphs 12, 45-47, 53-55, 76-77, 94-96, 110-112) and position data of the first agricultural object (Paragraphs 12, 45-47, 53-55, 76-77, 94-96, 110-112) based on the localization (Paragraphs 12, 45-47, 53-55, 76-77, 94-96, 110-112) and position data of the vehicle (Paragraphs 12, 45-47, 53-55, 76-77, 94-96, 110-112).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Rees in order to incorporate the positional data as disclosed in Bertucci in order to allow for the dynamic updating of an environmental imaging as obstacles and crops change over time but also for use in the calculation and determination of treatment settings such as type and pressure and orientation to best reach the object in relation to the treatment applicator and achieve the desire treatment effects over time.

Re claim 14 the combined disclosure of Rees and Calleija as a whole disclose the method of claim 12, but fail however to explicitly disclose further comprising generating localization and position data of the first agricultural object based on the localization and position data of the vehicle.
This design is however disclosed by Bertucci.  Bertucci discloses generating localization (Paragraphs 12, 45-47, 53-55, 76-77, 94-96, 110-112) and position data of the first agricultural object (Paragraphs 12, 45-47, 53-55, 76-77, 94-96, 110-112) based on the localization (Paragraphs 12, 45-47, 53-55, 76-77, 94-96, 110-112) and position data of the vehicle (Paragraphs 12, 45-47, 53-55, 76-77, 94-96, 110-112).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Rees in order to incorporate the positional data as disclosed in Bertucci in order to allow for the dynamic updating of an environmental imaging as obstacles and crops change over time but also for use in the calculation and determination of treatment settings such as type and pressure and orientation to best reach the object in relation to the treatment applicator and achieve the desire treatment effects over time.

Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rees and Calleija as applied to claims 1 and 11 above, and further in view of Redden (US Pub 20150015697).
Re claim 5, the combined disclosure of Rees and Calleija as a whole disclose the method of claim 1, but fail however to explicitly disclose further comprising receiving a treatment history of the first agricultural object detected in the first image.
This design is however disclosed by Redden.  Redden discloses receiving a treatment history (Paragraphs 44, 46, 74-76, 88, 122-124) of the first agricultural object detected in the first image (Paragraphs 44, 46, 74-76, 88, 122-124).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Rees in order to incorporate the historical considerations as shown in Redden in order to avoid over treatment of a specific plant or geographic location as well as to monitor the effects of treatment over time to ensure that the desired effects are being achieved from the selected treatment.

Re claim 15, the combined disclosure of Rees and Calleija as a whole disclose the method of claim 11, but fail however to explicitly disclose further comprising receiving a treatment history of the first agricultural object detected in the first image.
This design is however disclosed by Redden.  Redden discloses receiving a treatment history (Paragraphs 44, 46, 74-76, 88, 122-124) of the first agricultural object detected in the first image (Paragraphs 44, 46, 74-76, 88, 122-124).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Rees in order to incorporate the historical considerations as shown in Redden in order to avoid over treatment of a specific plant or geographic location as well as to monitor the effects of treatment over time to ensure that the desired effects are being achieved from the selected treatment.

Re claim 6, the combined disclosure of Rees, Calleija and Redden as a whole disclose the method of claim 5, Redden further discloses wherein the treatment history (Paragraphs 44, 46, 74-76, 88, 122-124) can be generated from one or more indexed agricultural data (Paragraphs 44, 46, 74-76, 88, 122-124) of a previously received and labelled image (Paragraphs 44, 46, 74-76, 88, 122-124) of the first agricultural object (Paragraphs 44, 46, 74-76, 88, 122-124) in the real-world agricultural scene (Paragraphs 44, 46, 74-76, 88, 122-124) and determining previous treatments applied to the first agricultural object (Paragraphs 44, 46, 74-76, 88, 122-124).

Re claim 16, the combined disclosure of Rees, Calleija and Redden as a whole disclose the method of claim 15, Redden further discloses wherein the treatment history (Paragraphs 44, 46, 74-76, 88, 122-124) can be generated from one or more indexed agricultural data (Paragraphs 44, 46, 74-76, 88, 122-124) of a previously received and labelled image (Paragraphs 44, 46, 74-76, 88, 122-124) of the first agricultural object in the real-world agricultural scene (Paragraphs 44, 46, 74-76, 88, 122-124) and determining previous treatments applied to the first agricultural object (Paragraphs 44, 46, 74-76, 88, 122-124).

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rees, Redden and Calleija as applied to claims 6 and 16 above, and further in view of Scheiner (US Pub 20220053122).
Re claim 7, the combined disclosure of Rees, Calleija and Redden as a whole disclose the method of claim 6, but fail however to explicitly disclose wherein based on the treatment history and the assigned label of the stage of growth of the first agricultural object, the instructions for the treatment unit can be to apply a treatment to promote growth of the agricultural object.
This design is however disclosed by Scheiner.  Scheiner discloses wherein based on the treatment history (Paragraphs 198, 229-232) and the assigned label of the stage of growth (Paragraphs 198, 229-232) of the first agricultural object (Paragraphs 198, 229-232), the instructions for the treatment unit (Paragraphs 198, 229-232) can be to apply a treatment to promote growth of the agricultural object (Paragraphs 198, 229-232).
Therefore it would have been obvious at the time the invention was made to modify the disclosure of Rees in order to incorporate the treatment application processing as shown in Scheiner in order to allow for the use of acquired data to and historical records to ensure the efficiency and effectiveness of a given treatment process for the growing environment over a given period of observation time.

Re claim 8, the combined disclosure of Rees, Calleija and Redden as a whole disclose the method of claim 6, Rees discloses wherein the application of treatment comprises instructions for the treatment unit can be to apply a treatment to block growth of the agricultural object (Figure 1 element 5, Par 35-36, 57-59); however the disclosure fails to explicitly disclose wherein based on the treatment history and the assigned label of the stage of growth of the first agricultural object, the instructions for the treatment unit can be to apply a treatment.
This design is however disclosed by Scheiner.  Scheiner discloses wherein based on the treatment history (Paragraphs 198, 229-232) and the assigned label of the stage of growth (Paragraphs 198, 229-232) of the first agricultural object (Paragraphs 198, 229-232), the instructions for the treatment unit can be to apply a treatment (Paragraphs 198, 229-232).
Therefore it would have been obvious at the time the invention was made to modify the disclosure of Rees in order to incorporate the treatment application processing as shown in Scheiner in order to allow for the use of acquired data to and historical records to ensure the efficiency and effectiveness of a given treatment process for the growing environment over a given period of observation time.

Re claim 9, the combined disclosure of Rees, Calleija and Redden as a whole disclose the method of claim 6, but fail however to explicitly disclose wherein based on the treatment history and the assigned label of the stage of growth of the first agricultural object, the instructions for the treatment unit can be to apply a treatment to remove the agricultural object.
This design is however disclosed by Scheiner.  Scheiner discloses wherein based on the treatment history (Paragraphs 198, 229-232) and the assigned label of the stage of growth (Paragraphs 198, 229-232) of the first agricultural object (Paragraphs 198, 229-232), the instructions for the treatment unit (Paragraphs 198, 229-232) can be to apply a treatment to remove the agricultural object (Paragraphs 198, 229-232).
Therefore it would have been obvious at the time the invention was made to modify the disclosure of Rees in order to incorporate the treatment application processing as shown in Scheiner in order to allow for the use of acquired data to and historical records to ensure the efficiency and effectiveness of a given treatment process for the growing environment over a given period of observation time.

Re claim 17, the combined disclosure of Rees, Calleija and Redden as a whole disclose the method of claim 16, but fail however to explicitly disclose wherein based on the treatment history and the assigned label of the stage of growth of the first agricultural object, the instructions for the treatment unit can be to apply a treatment to promote growth of the agricultural object.
This design is however disclosed by Scheiner.  Scheiner discloses wherein based on the treatment history (Paragraphs 198, 229-232) and the assigned label of the stage of growth (Paragraphs 198, 229-232) of the first agricultural object (Paragraphs 198, 229-232), the instructions for the treatment unit (Paragraphs 198, 229-232) can be to apply a treatment to promote growth of the agricultural object (Paragraphs 198, 229-232).
Therefore it would have been obvious at the time the invention was made to modify the disclosure of Rees in order to incorporate the treatment application processing as shown in Scheiner in order to allow for the use of acquired data to and historical records to ensure the efficiency and effectiveness of a given treatment process for the growing environment over a given period of observation time.

Re claim 18, the combined disclosure of Rees, Calleija and Redden as a whole disclose the method of claim 16, Rees discloses wherein the application of treatment comprises instructions for the treatment unit can be to apply a treatment to block growth of the agricultural object (Figure 1 element 5, Par 35-36, 57-59); however the disclosure fails to explicitly disclose wherein based on the treatment history and the assigned label of the stage of growth of the first agricultural object, the instructions for the treatment unit can be to apply a treatment.
This design is however disclosed by Scheiner.  Scheiner discloses wherein based on the treatment history (Paragraphs 198, 229-232) and the assigned label of the stage of growth (Paragraphs 198, 229-232) of the first agricultural object (Paragraphs 198, 229-232), the instructions for the treatment unit can be to apply a treatment (Paragraphs 198, 229-232).
Therefore it would have been obvious at the time the invention was made to modify the disclosure of Rees in order to incorporate the treatment application processing as shown in Scheiner in order to allow for the use of acquired data to and historical records to ensure the efficiency and effectiveness of a given treatment process for the growing environment over a given period of observation time.

Re claim 19, the combined disclosure of Rees, Calleija and Redden as a whole disclose the method of claim 16, but fail however to explicitly disclose wherein based on the treatment history and the assigned label of the stage of growth of the first agricultural object, the instructions for the treatment unit can be to apply a treatment to remove the agricultural object.
This design is however disclosed by Scheiner.  Scheiner discloses wherein based on the treatment history (Paragraphs 198, 229-232) and the assigned label of the stage of growth (Paragraphs 198, 229-232) of the first agricultural object (Paragraphs 198, 229-232), the instructions for the treatment unit (Paragraphs 198, 229-232) can be to apply a treatment to remove the agricultural object (Paragraphs 198, 229-232).
Therefore it would have been obvious at the time the invention was made to modify the disclosure of Rees in order to incorporate the treatment application processing as shown in Scheiner in order to allow for the use of acquired data to and historical records to ensure the efficiency and effectiveness of a given treatment process for the growing environment over a given period of observation time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Mon-Fri 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631